Citation Nr: 1544826	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  14-29 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been presented sufficient to reopen a claim for entitlement to service connection for residuals of spinal surgery of the cervical spine, with degenerative disc disease, to include as secondary to degenerative joint disease of the left knee.

2.  Entitlement to service connection for residuals of spinal surgery of the cervical spine, with degenerative disc disease, to include as secondary to degenerative joint disease of the left knee.

3.  Entitlement to service connection for an abdominal muscle disorder, to include as secondary to degenerative joint disease of the left knee.

4.  Entitlement to service connection for a bilateral shoulder disorder, to include as secondary to degenerative joint disease of the left knee.

5.  Entitlement to service connection for hearing loss.

6.  Entitlement to service connection for tinnitus.
7.  Entitlement to an initial disability rating in excess of 10 percent for thoracolumbar spine degenerative disc disease.

8. Entitlement to an initial disability rating in excess of 10 percent peripheral neuropathy of the left lower extremity.

9. Entitlement to an initial disability rating in excess of 10 percent peripheral neuropathy of the right lower extremity.

10. Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease of the right knee.

11. Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease of the left knee. 

12.  Entitlement to an initial disability rating in excess of 20 percent for type II diabetes mellitus with bilateral cataracts.

13.  Entitlement to a disability rating in excess of 10 percent for tinea pedis.

14.  Entitlement to a disability rating in excess of 10 percent for traumatic arthritis of the right ankle.

15.  Entitlement to a disability rating in excess of 10 percent for traumatic arthritis of the left ankle.

16.  Entitlement to a disability rating in excess of 10 percent for hypochromic and microcytic anemia.

17.  Entitlement to a disability rating in excess of 20 percent for residuals of an injury to the left knee with ligamentous instability.

18. Entitlement to a disability rating in excess of 20 percent for left hip dislocation with degenerative joint disease.

19. Entitlement to total disability rating based on individual unemployability (TDIU).

20. Entitlement to special monthly compensation based on aid and attendance/housebound.


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from August 1957 to August 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In September 2010, the RO continued disability ratings for a left hip dislocation with degenerative joint disease, tinea pedis, residuals of an injury to the left knee with ligamentous instability, hypochromic and microcytic anemia, and traumatic arthritis of the left ankle.  In addition, the RO granted entitlement to service connection for diabetes mellitus, type 2 and separate disability ratings for peripheral neuropathy of the lower extremities.  The RO also increased the Veteran's ratings for degenerative joint disease of the left knee and traumatic arthritis of the right ankle.  The Veteran has not expressed satisfaction with the higher ratings, therefore, these issues remain in appellate status. See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a Veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).

In an October 2011 rating decision, the RO denied a TDIU and aid and attendance.

In an October 2013 rating decision, the RO reopened and granted the Veteran's claim for entitlement to service connection for a back disability, granted entitlement to service connection for right knee degenerative joint disease, reopened and denied the Veteran's claim for entitlement to service connection for a neck disability, and denied entitlement to service connection for left and right shoulder disorders, an abdominal muscle disorder, hearing loss and tinnitus.
 
The Veteran's Virtual VA and VBMS files were reviewed in connection with this decision. Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

By this decision, the Board is reopening the Veteran's claim for entitlement to service connection for a cervical spine disorder.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The RO denied the Veteran's original claims of service connection for a neck disorder in a January 2006 rating decision; the Veteran did not file a timely appeal and no new and material evidence was received during the applicable appeal period.

2. Since the January 2006 rating decision, evidence has been received that is neither cumulative nor redundant of evidence of record at the time of the prior denial of entitlement to service connection for a neck disorder, that relates to unestablished facts necessary to substantiate the claim, and that raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1. The January 2006 rating decision denying service connection for residuals of spinal surgery, cervical spine, with degenerative disc disease of the cervical spine is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2015).

2. As evidence received since January 2006 is new and material with regard to the Veteran's claim for entitlement to service connection for a neck disorder, that claim is reopened. 38 U.S.C.A. § 5103, 5103A, 5107, 5108, 7104 (West 2002); 38 C.F.R. § 3.102, 3.159, 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim. Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance 'if no reasonable possibility exists that such assistance would aid in substantiating the claim'); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's decision, which constitutes a full grant of the benefit sought on appeal, further assistance is unnecessary to aid the Veteran in substantiating his claim.

Claim to reopen

In order to reopen and review a claim that has been previously denied, new and material evidence must be submitted by or on behalf of a claimant. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  "[T]he question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied."  Kent v. Nicholson, 20 Vet. App. 1, 10 (2006); see Bostain v. West, 11 Vet .App. 124, 127 (1998) (noting that the "last final disallowance" of a claim was the denial of a request to reopen). The provisions of 38 C.F.R. § 3.156(a) define new evidence as evidence not previously submitted to agency decision makers and material evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001). New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim(s) sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

[T]he phrase "raise a reasonable possibility of substantiating the claim" does not create a third element for new and material evidence. Rather, it is simply "a component of the question of what is new and material evidence," and should be informed by the question of whether the "evidence could, if the claim were reopened, reasonably result in substantiation of the claim." Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010). New and material evidence is not required as to each previously unproven element of a claim. Id. at 120.  Thus, the question of whether to reopen a claim should be considered under the standard of 38 C.F.R. § 3.159(c)(4)(iii), consistent with McLendon v. Nicholson, 20 Vet. App. 79 (2006), for determining whether a VA examination is necessary. If the McLendon standard is met, the claim should be reopened. See id.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996). For purposes of the new and material analysis, the credibility of the evidence is presumed. Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The RO denied the claim in January 2006, noting that a VA examiner acknowledged that the Veteran had undergone surgery on his cervical spine, but found that the Veteran's cervical spine disorder was not related to the transitional vertebra condition noted in his service treatment records.  The RO concluded that his cervical spine disorder was not caused by his military service.

New and material evidence addressing this basis for denial and raising a reasonable possibility of substantiating the claim is required to reopen the claim. See 38 C.F.R. § 3.156(a); Shade, 24 Vet. App. 110.

Since January 2006, the Veteran has submitted statements that indicate that his cervical spine disorder is secondary to his service-connected left knee disability, due to an altered gait.  A September 2013 VA examination report confirms that the Veteran's left knee causes and altered gait to the extent that it was found to relate to low back and right knee disorders, which were subsequently service-connected.  The Board finds that this evidence is new because it was not before the adjudicator in January 2006. The Board also finds that the new evidence is material because it directly addresses the reason the claim was previously denied on the last adjudication in January 2006. This evidence is consistent with the criteria of 38 C.F.R. § 3.159(c)(4)(iii), and McLendon, 20 Vet. App. 79, for determining whether a VA examination is necessary. See Shade, 24 Vet. App. 110. The Board accordingly finds that new and material evidence has been received to reopen the claim of service connection for a neck disorder. Hence, the appeal to this extent is allowed.


ORDER

As new and material evidence has been received to reopen the claim of service connection for a neck disorder, the appeal to this extent is allowed.


REMAND

The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody. 38 C.F.R. § 3.159(c)(4). VA has a duty to obtain records of treatment reported by a private physician. Massey v. Brown, 7 Vet. App. 204 (1994). Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made. Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The Veteran has contended that he has received treatment for his service-connected diabetes mellitus, type 2 at the Dallas, Texas VA medical center.  These records are not part of the claims file, and should be obtained.  The Board notes that VA medical records reflect that, in March 2012, the Veteran underwent an audiogram; however, while the examiner noted that the Veteran has hearing loss and has been provided with hearing aids, the results of the audiogram are not in the records.  As such, on remand, these audiogram results should be obtained and associated with the record.  In addition, as the Veteran has been in receipt of ongoing VA treatment, current VA medical records should be associated with the claims file.

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided. Barr v. Nicholson, 21 Vet. App. 303 (2007).

With regard to the Veteran's claims for entitlement to service connection for residuals of spinal surgery of the cervical spine, with degenerative disc disease and a bilateral shoulder disorder, both to include as secondary to degenerative joint disease of the left knee, the Veteran was provided with a VA examination in September 2013.  The examiner opined that there was no relationship between these disorders and his service-connected hip/knee disabilities; however, the examiner did not address whether his service-connected disabilities have aggravated his neck and shoulder disorders. Service connection is provided for a disability, which is proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  The Court has held that service connection can be granted under 38 C.F.R. § 3.310, for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established prior to any aggravation. 38 C.F.R. § 3.310(b).

Therefore, on remand, an addendum opinion should be obtained in order to determine whether the Veteran's neck and bilateral shoulder disabilities have been caused or aggravated by his service-connected disabilities.   

The Veteran was scheduled for VA general medical, skin, hip and thigh, and knee and lower leg examinations on December 5, 2013, in order to determine whether he was entitled to a TDIU rating; however, the Veteran did not report to his examinations.  The next month, the Veteran submitted a statement indicating that he has missed the examinations due to a family emergency, and that he would be willing to report to another examination.  

The Board also notes that the most recent examinations evaluating his service-connected left hip, right ankle, and left ankle disabilities were provided in May 2011.  The Board finds that these examinations are stale. Accordingly, the Veteran should be provided with VA examinations to determine the current nature and severity of his service-connected left hip, right ankle, and left ankle disabilities. See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a Veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).

The Board finds that, in order to assess the current nature and severity of his service-connected back, right and left knee, right and left ankle, and left hip disabilities, the Veteran should be provided with a VA examination.  The examiner should also assess the Veteran's peripheral neuropathy of the lower extremities.

In addition, as the Veteran was scheduled for a VA skin examination and has now provided good cause for his failure to report to the examination, the Board finds that the Veteran should be provided with a VA examination to assess the current severity of his service-connected tinea pedis.  

The Veteran contends that he has hearing loss and tinnitus related to service.   His DD form 214 reflects his military occupational specialty (MOS) as an Aircraft Maintenance Senior Sargent.  The Board notes that rating is among those listed in the Department of Defense's Duty MOS Noise Exposure Listing as having a high probability of noise exposure.  The Veteran's VA medical records reflect that he has a current hearing loss.  As such, the Board finds that the Veteran should be provided with a VA examination to determine whether he has a hearing loss or tinnitus related to service. 

Finally, the Board finds that the Veteran's claims for TDIU and special monthly compensation based on aid and attendance/housebound are inextricably intertwined with the other claims currently on appeal.  The appropriate remedy where a claim is inextricably intertwined with other claims currently on appeal is to remand the claim pending the adjudication of the inextricably intertwined issues. Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain medical records from the Dallas VA medical center since 1994 reflecting treatment for the Veteran's diabetes mellitus, type 2, results of the Veteran's March 2012 VA audiogram and all records of treatment from the VA since July 2014.

2.  Schedule the Veteran for a VA orthopedic examination.  All indicated tests and studies should be conducted.

The claims file (including paper records and/or records in the Virtual VA and VBMS systems) and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

With regard to the Veteran's cervical spine and bilateral shoulder disorders, the examiner should determine whether:

(a)  It is at least as likely as not (50 percent probability or more) that the Veteran's cervical spine or bilateral shoulder disorders had an onset in service or in the year immediately following any period of service, or are otherwise the result of a disease or injury in service;

(b)  It is at least as likely as not (50 percent probability or more) that the Veteran's cervical spine or bilateral shoulder disorders have been caused (in whole or in part) by his service-connected right and left knees, right and left ankles, left hip, and lumbar spine disabilities; and

(c)  It is at least as likely as not (50 percent probability or more) that the Veteran's cervical spine or bilateral shoulder disorders have been aggravated (has undergone a permanent, measurable increase in its severity as shown by comparing the current disability to medical evidence created prior to any aggravation) by his service-connected right and left knees, right and left ankles, left hip, and lumbar spine disabilities.

If the Veteran's cervical spine or bilateral shoulder disorders have been aggravated by his service-connected right and left knees, right and left ankles, left hip, and lumbar spine disabilities, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

With regard to the Veteran's service-connected right and left knee disabilities, right and left ankle disabilities, left hip disability, and lumbar spine disability, the examiner should:

Measure range of motion of the right and left knees, right and left ankles, left hip, and lumbar spine.  These measurements should be reported in degrees.  The examiner should determine whether each disability is manifested by weakened movement, excess fatigability, incoordination, flare-ups or pain.  

These determinations should be expressed in terms of the degree of additional range-of-motion loss due to weakened movement, excess fatigability, incoordination, pain, or flare-ups.

The examiner should also determine whether there is instability in either knee.

With regard to the Veteran's claim for TDIU, the  examiner should determine whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected orthopedic  disabilities (right and left knees, right and left ankles, left hip, and lumbar spine) would, collectively, prevent him from securing or following substantially gainful employment for which his education and occupational experience would otherwise qualify him.

The examiner should also report whether his or her opinion would change if cervical spine or bilateral shoulder disorders were to be service-connected.

The examiner is advised that the Veteran is competent to report symptoms, and that the Veteran's reports must be considered in formulating the opinion.

The examiner must provide a rationale for each opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. 

The absence of evidence of treatment for a cervical spine or bilateral shoulder disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

3.  Schedule an examination to determine the current level of impairment due to service-connected tinea pedis.  

The claims file (including paper records and/or records in the Virtual VA and VBMS systems) and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should determine the percentage of body area affected by the Veteran's service-connected tinea pedis and whether and how often it has required systemic therapy such as corticosteroids or other immunosuppressive drugs during a 12-month period.

The examiner is advised that the Veteran is competent to report symptoms, and that the Veteran's reports must be considered in formulating the opinion.

Reasons should be given for all opinions.

4.  Schedule the Veteran for a VA audiological examination to determine the etiology of hearing loss and tinnitus.  All indicated tests and studies should be conducted.

The claims file (including paper records and/or records in the Virtual VA and VBMS systems) and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's hearing loss and tinnitus was caused by or is etiologically related to any incident of active duty.  The examiner should address the Veteran's in-service noise exposure incurred as an Aircraft Maintenance Senior Sargent.

The examiner must provide reasons for each opinion. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

The absence of evidence of treatment for hearing loss or tinnitus in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

5.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



______________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


